Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a rubber extrusion device.
Group II, claim(s) 6, drawn to a method for manufacturing a rubber extrudate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the device of instant claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lussie (US 2,141,005).  The shared technical feature, namely the device of instant claim 1, lacks novelty.  See below prior art rejection relative to claim 1.
During a telephone conversation with Randy Braegger on January 19, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 7-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a moving unit moving the die at least in a uniaxial direction relative to the head along a leading end surface of the head, and being capable of fixing the die and the head in a desired relative position, in claim 1 (an example of a moving head is a servo motor and a ball screw as disclosed by the specification p. 4, lines 29-32).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
Claim 5 should be amended as follows “the control unit moves the die and the head 
  Claim 8 should be amended as follows “the control unit moves the die and the head .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lussie (US 2,141,005).
	Lussie (US 2,141,005) teaches an extrusion device comprising a cylindrical cylinder 10 (figs. 1-2), a screw 12 disposed in an internal space 11 of the cylinder 10, a head 13 installed at a leading end of the cylinder 10 (fig. 2) and including an extrusion flow path 22 communicating with the internal space 11 (fig. 2; p. 1, col. 2, lines 39-45), and a die 32 attached to the head 13 at a leading end position of the extrusion flow path 22 (figs. 2, 4), the die 32 including an extrusion port 35, the extrusion device comprising a moving unit 38, 39, 42 moving the die 32 at least in a uniaxial direction relative to the head 13 along a leading end surface of the head 13, and being capable of fixing the die 32 and the head 13 in a desired relative position (figs. 1, 2, 4; p. 2, col. 1, line 38, to p. 2, col. 2, line 24);
(Claim 2) wherein the uniaxial direction is set in an extension direction of the extrusion port (in view of p. 2, lines 4-14, and figs. 1, 2 and 4, the die 32 is moved in any lateral direction including a direction in which the extrusion port 35 extends the longest in a front view; instant specification at p. 8, lines 1-6, defines “an extension direction” as a direction in which the extrusion port extends the longest in a front view);
(Claim 3) wherein the moving unit is capable of moving the die in a discretionary direction relative to the head 13 along a leading end surface of the head 13 (in view of p. 2, lines 4-14, and figs. 1, 2 and 4, the moving unit moves the die 32 in any direction along the leading end surface; instant specification at p. 8, lines 8-23, defines “a discretionary direction” as any direction along the leading end surface since the die can be moved in a lateral direction, a vertical direction or any combination of those directions).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussie (US 2,141,005) in view of Yonesato et al. (US 2013/0221557) and Smith (US 293,804).
Lussie (US 2,141,005) discloses the device substantially as claimed, as mentioned above, except for the limitations of claims 4-5 and 7-8. Lussie (US 2,141,005) further discloses that the moving unit defines a curve prevention apparatus for preventing bends, curls or kinks (i.e., curves) in the extrudate (p. 2, col. 1, lines 38-56; p. 2, col. 2, lines 4-14).
Yonesato et al. (US 2013/0221557) disclose an extrusion device including a die 7 for extruding an extrudate, a bend (curve) correction apparatus for correcting the bending of the extrudate, a control unit 31 for operating the curve correction apparatus, and a sensor 33 detecting an amount of curving, with respect to an extrusion direction, of an extrudate extruded from an extrusion port of the die 7, and based on the detection data from the sensor 33, the control unit 31 operates the curve correction apparatus to correct curving of the extrudate (figs. 3-6(c); [0040]-[0072]).
Smith (US 293,804) discloses an extrusion device comprising a head A, and a die C attached to the head A at a leading end position of an extrusion flow path of the head A (fig. 1-2), the die C including an extrusion port (figs. 1-3), the extrusion device comprising a moving unit E, E’, F, F’ moving the die C at least in a uniaxial direction relative to the head A along a leading end surface of the head A, and being capable of fixing the die C and the head A in a desired relative position (p. 1, lines 47-88).  The moving unit defines a curve prevention apparatus for preventing curves in the extrudate by counteracting (correcting) irregularities (i.e., curves) (p. 1, lines 18-38).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the device of Lussie (US 2,141,005) with a control unit and a sensor, as recited by Yonesato et al. (US 2013/0221557), because such a modification is known in the extrusion art and would enable feedback control to prevent/correct curves in the extrudate, which curve prevention is desired by Lussie (US 2,141,005).  It would be further obvious to an artisan of ordinary skill to modify the control .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6-7 of copending Application No. 16/486,795 in view of Lussie (US 2,141,005).  
Claims 1, 3 and 6-7 of copending Application No. 16/486,795 substantially disclose the device as instantly claimed except for the moving unit being capable of fixing the die and the head in a desired relative position.
Lussie (US 2,141,005) is applied as above.  The moving unit is capable of fixing the die and the head in a desired relative position (p. 2, col. 2, lines 15-24).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the moving unit of claims 1, 3 and 6-7 of copending Application No. 16/486,795 to be capable of fixing the die and the head in a desired relative position, as disclosed by Lussie (US 2,141,005), because such a modification is known in the art and would enable fixing the die and the head in a desired relative position.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oldershaw et al. (US 3,215,094) and Hann (US 3,647,330) each disclose a die moving along a surface of a head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744